Citation Nr: 0945782	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-35 929  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable initial disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant in this case (hereinafter referred to as the 
Veteran), had active service from June 1965 to June 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that the October 2006 statement of the case 
included the issue of entitlement to an initial rating higher 
than 10 percent for tinnitus.  However, the Veteran indicated 
on the VA Form 9 that he only wished to perfect an appeal as 
to the claim for a compensable initial rating for hearing 
loss.  As such, an appeal has not been perfected as to the 
tinnitus claim, and that issue is not before the Board.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (where a claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, 
neither the RO nor BVA has authority to adjudicate those 
specific claims, absent a subsequent request or authorization 
from the claimant or his or her representative).  

As the hearing loss claim involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).


FINDING OF FACT

The average puretone threshold in the left ear is 46 
decibels, with speech discrimination ability of 80 percent; 
the average puretone threshold in the right ear is 38 
decibels, with speech discrimination ability of 84 percent.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7 4.85, Diagnostic Code 
6100 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Veteran's claim here arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Regarding the duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain or to assist in 
obtaining all relevant records pertinent to the matter on 
appeal.  Pertinent medical evidence associated with the 
claims file consists of VA treatment records, and the report 
of an August 2005 VA examination.  That examination was 
performed by a medical professional who solicited the 
pertinent history and symptomatology from the Veteran, and 
included diagnoses and rationales consistent with the 
examination and record.  The Board finds that it is adequate 
to evaluate the claim on appeal.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).

Also of record and considered in connection with the appeal 
are various statements submitted by the Veteran and his 
representative, on his behalf.  Thus, the Board finds that no 
additional RO action to further develop the record is 
necessary here. 

II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2009).  When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an initial, 
compensable rating for bilateral hearing loss is not 
warranted.



The Veteran was afforded a VA audiological evaluation in 
August 2005.  The report of audiological testing reveals that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
55
65
LEFT
10
20
20
70
75

The puretone threshold average was 38 decibels (dB) in the 
right ear, 46 dB in the left ear.  Speech recognition testing 
revealed speech recognition ability of 84 percent in the 
right ear, 80 percent in the left ear.

The summary of audiological test results was bilateral high 
frequency sensorineural hearing loss, greater in left ear.  
The examiner described the functional effects caused by 
Veteran's hearing loss, as required under Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), noting that the 
Veteran has difficulty hearing children's voices, television, 
and conversations in the car.  

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations, the August 
2005 audiometric evaluation reveals Level II hearing in the 
right ear, and Level III hearing in the left ear, based on 
application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 
noncompensable (zero percent) rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Because these results do not reveal an 
exceptional pattern of hearing loss in either ear Table VIA 
is not for application.  38 C.F.R. § 4.86.  

The Board in no way discounts the Veteran's difficulties, or 
his assertions that his hearing loss should be rated higher.  
The Board has considered the Veteran's statements as well as 
those of his wife, who submitted two written statements 
describing the Veteran's sensitively to loud sounds, which 
has caused them to have to move several times.  She also 
stated that he has difficulty hearing the telephone and 
television, as well as women and children.  However, it must 
be emphasized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  For example, any impact of 
the hearing loss on the Veteran's daily life cannot be 
accounted for outside the rating tables of 38 C.F.R. § 4.85.  
Rather, the Board must predicate its determination on the 
basis of the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board has also considered whether extraschedular referral 
is warranted.  Consideration of referral for an 
extraschedular rating requires a three-step inquiry.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. 
Thun v. Shinseki, No.2008-7135 (Fed. Cir. Jul. 17, 2009).  
The first question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

In this case, even conceding that the Veteran has difficulty 
hearing certain sounds, and is hyper-sensitive to other 
sounds, the evidence does not demonstrate such factors as 
marked interference with employment or frequent periods of 
hospitalization.  Rather, the Veteran's complaints are 
consistent with the expected results of hearing loss due to 
acoustic trauma.  Thus, the Board must conclude that the 
Veteran's complaints are contemplated by the rating schedule.  

In sum, the Board concludes that the noncompensable initial 
rating currently assigned accurately reflects the Veteran's 
disability picture throughout the period on appeal.  
Therefore, a staged rating is not warranted, and a 
compensable initial disability rating is not in order.


ORDER

A compensable initial disability rating for bilateral hearing 
loss is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


